Citation Nr: 0513059	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for bipolar disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 2002 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  Thereafter, the claims file was 
transferred to the RO in Newark, New Jersey.

In April 2004 the Board remanded the case for further 
development.  Thereafter, the claims file was transferred to 
the Winston-Salem, North Carolina RO.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran's bipolar disorder is manifested by 
subjective complaints of racing thoughts, insomnia, memory 
loss and difficulty concentrating; with objective findings of 
depression, tangential speech, without evidence of suicidal 
ideation, obsessional rituals, significant thought disorder, 
impulsivity, spatial disorientation, or deficiency in 
personal appearance and hygiene.  

2.  The veteran's only service-connected disability is his 
bipolar disorder, currently rated as 50 percent disabling.

3.  The veteran's service-connected disability does not 
solely prevent him from securing or following substantially 
gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9432 (2004).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the May 2002 and April 2003 rating decisions from which 
the current appeal originates.  The veteran was provided with 
a statement of the case in January 2003, and supplemental 
statements of the case in April 2003 and November 2004, which 
notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.

In the present case, a rating decision dated in May 2002 
granted an increased disability rating for the veteran's 
service-connected bipolar disorder, assigning a 50 percent 
disability rating.  The veteran appealed the rating decision.  
An April 2003 rating decision also denied the veteran's claim 
for TDIU.  Only after the rating actions were promulgated did 
the RO, in September 2004, provide adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for a higher disability rating and 
for TDIU, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

While the notice provided to the veteran in September 2004 
was not given prior to the first RO adjudication of the 
increased rating claim in May 2002, the notice was provided 
by the RO pursuant to the Board's remand and prior to 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In the September 2004 letter, VA 
notified the veteran of his responsibility to submit evidence 
which showed that his condition was worse or had increased in 
severity and that he was unable to work as a result of his 
service-connected disability.  This letter informed the 
veteran of what evidence was necessary to substantiate his 
claims for an increased rating and TDIU.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
examination reports and VA and private treatment records.  
The veteran has not alleged that there are any outstanding 
relevant records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

Service connection was granted for bipolar disorder in a 
January 1999 rating decision, and assigned a 30 percent 
disability rating.  In August 2001, the veteran raised the 
current claim for an increased disability rating for his 
service-connected bipolar disorder.  Although the May 2002 
rating decision increased his disability rating to 50 
percent, the veteran subsequently appealed the rating 
decision.  In May 2002, he also raised the current claim for 
TDIU.  

VA treatment records, dating from March 2001 to April 2002, 
show ongoing treatment for the veteran's diagnosed bipolar 
disorder.  The treatment records indicate that his symptoms 
were fairly stable during this period.  He consistently 
denied suicidal or homicidal ideation or audio or visual 
hallucinations and there were no noted problems on mental 
status examinations.  In September 2001, the veteran 
complained of low energy and a poor appetite and his Paxil 
dosage was increased.  A March 2002 treatment record shows 
the veteran was brought to the VA facility by the police 
after he was found on the streets intoxicated.  An April 2002 
periodic evaluation noted that he complained of irritable 
periods lasting one to two days at a time.  He reported that 
he rarely heard voices, but had heard them in the past.  
Mental status examination revealed no perception 
abnormalities.  The veteran's thoughts appeared to be clear, 
his judgment and insight good and his affect appropriate.  
His speech was within normal limits.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned at that time.

An April 2002 VA psychiatric examination report notes that 
the veteran's claims file was reviewed prior to the 
examination.  The report further notes that the veteran was 
last hospitalized for treatment of his bipolar disorder in 
August 1999 and that his records showed recurrent problems 
with medication compliance.  At the time of the examination, 
he complained of racing thoughts and poor concentration.  He 
reported he became highly agitated at times by his racing 
thoughts.  These episodes of racing thoughts came on very 
suddenly.  He complained that he was losing his memory and 
also complained of insomnia.  He reported that he was unable 
to read because of a reduced attention span.  He described 
himself as recently depressed and withdrawn.

Mental status examination revealed the veteran was neatly 
dressed with good hygiene.  He was alert and oriented in 
three spheres.  He was cooperative but became tangential at 
times and needed refocusing.  He maintained good eye contact 
and spoke in a slow, deliberate manner with an occasional 
stutter that he claimed had its onset in recent weeks.  His 
affect was congruent with his stated depressed mood and his 
thought processes were logical.  There was no evidence of 
delusions or hallucinations.  He denied suicidal or homicidal 
ideation, but admitted to recurrent suicidal thoughts without 
a specific plan.  His concentration was limited, contributing 
to his poor short-term memory.  His long-term memory was 
intact.  His insight and judgment were assessed as fair.  The 
diagnoses included bipolar disorder.  The examiner noted 
that, while the veteran had had psychotic manic episodes in 
the past, his mood was more often depressed, and was 
exacerbated by his multiple medical conditions and increasing 
chronic pain.  At the time of the examination, he was 
chronically fatigued, with limited energy and motivation.  He 
was experiencing anhedonia with increasing social isolation.  
He had chronically recurring thoughts of suicide with 
episodes of spontaneous agitation and intolerance of the core 
beliefs of others, which seriously impaired his occupational 
and social functioning.  His GAF was assessed as 45 at that 
time.

VA treatment records, dating from May 2002 to April 2003, 
show ongoing treatment for the veteran's bipolar disorder, as 
well as for various medical complaints.  During this period, 
the veteran frequently complained of depressed mood, which he 
directly correlated to the level of his physical pain.  He 
also complained of insomnia which was also associated with 
his physical complaints.  He repeatedly denied auditory or 
visual hallucinations since early 2002.  He stated that he 
felt that he only had these symptoms when coming off alcohol 
and admitted to a relapse of alcohol consumption in June 
2002.  An April 2003 treatment record notes that he states 
that he had underreported his level of suicidality in the 
past.  He especially felt suicidal when his physical pain was 
the worst, but had no imminent plan or intent.  The treatment 
records consistently show that mental status examinations 
revealed the veteran to be oriented in three spheres, with no 
evidence of perceptual abnormalities.  His speech was within 
normal limits and his judgment and insight were good.  His 
affect appeared appropriate and socially well modulated.  The 
veteran's GAF scores ranged between 50 and 55 during this 
period.

Subsequent VA treatment records note the veteran was 
initially diagnosed with post-traumatic stress disorder 
(PTSD) in March 2004.  At that time he complained of insomnia 
due to constant recurrent nightmares relating to his combat 
experiences.  He also complained of night sweats, 
tachycardia, anxiety, irritability and anger.  He had 
intrusive thoughts and had isolated himself from friends and 
family.  Mental status examination revealed the veteran had 
good eye contact with spontaneous, coherent and relevant 
speech.  His mood was described as anxious and sad with an 
appropriate affect.  There was no evidence of a gross thought 
disorder or symptoms of psychosis.  He was not suicidal or 
homicidal and had good reality testing.  His insight and 
judgment were good and his abstract and calculating abilities 
were intact.  His recent and past memories were good and he 
was oriented in three spheres.  As noted, the diagnosis was 
PTSD and the GAF score was 41 at that time with noted 
impairment of social and occupational function.  The examiner 
noted that the veteran had not worked since 1976 due to work-
related injuries and his PTSD symptoms and that his condition 
had deteriorated.  He continued to be diagnosed with PTSD in 
May 2004 treatment records with similar GAF scores.  However, 
an August 2004 treatment record shows diagnoses of bipolar 
disorder and alcoholism and indicates a GAF of 50.  
Subsequent treatment records continue to show a diagnosis of 
bipolar disorder.  An October 2004 treatment record indicates 
that his mood was very down with no energy or motivation.  
Prior to that he had a few days of high energy, insomnia and 
racing thoughts.  He described these periods as occurring 
every three to four months throughout the year.

A November 2004 VA psychiatric examination notes that the 
veteran's claims files, as well as his electronic treatment 
notes were reviewed.  The examiner noted that the veteran was 
not exposed to combat and that the PTSD diagnosis was not 
evident in any of his other treatment records.  At the time 
of the examination, the veteran described his bipolar 
symptoms as cycling about every two months.  The examiner 
opined that the veteran also experienced depression as a 
result of his physical pain in addition to that resulting 
from his bipolar disorder.  Although it was difficult to 
distinguish the two, the examiner noted that the veteran 
related the majority of his depression to his pain.  He 
further said that his manic episodes lasted only 3 to 4 hours 
at a time.  His records indicate that he last used alcohol 
six months before the examination and had used cocaine as 
recently as January 2004.  

At the examination, the veteran had good hygiene and personal 
grooming.  He was alert and cooperative.  His eye contact, 
mannerisms and facial expressions were within normal limits.  
Motor activity was normal.  His mood was observed to be 
euthymic with full affect.  The examiner observed that the 
veteran did not quit work in 1984 because of his bipolar 
disorder, which he indicated increased in 1986, but rather he 
quit because of his health issues.  The examiner opined that 
the veteran's bipolar disorder in and of itself was not at a 
level of severity that would impair his ability to maintain 
employment.  The examiner opined that his physical 
disabilities were the reason he was unemployed.  The GAF was 
55 and the examiner opined that the veteran had moderate 
symptoms with moderate difficulty in social and occupational 
functioning and that the level of impairment due solely to 
his bipolar disorder would be GAF scores in the range of 50-
60.  

Analysis

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected bipolar disorder is currently 
evaluated as 50 percent disabling under Diagnostic Code 
(Code) 9432.  38 C.F.R. § 4.130.  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

After carefully reviewing the evidence of record, the Board 
finds that the veteran's overall disability picture does not 
more nearly approximate the criteria for a rating greater 
than 50 percent.  38 C.F.R. § 4.7.  The evidence does reflect 
findings of depression, short-term and concentration 
impairment, and some tangential speech, with complaints of 
insomnia, racing thoughts, difficulty concentrating and 
short-term memory loss.  Although the veteran has repeatedly 
reported suicidal thoughts, there has been no evidence that 
he demonstrates suicidal ideation.  Moreover, there is no 
evidence of obsessional rituals or panic attacks.  He has not 
demonstrated significant thought disorder, impulsivity, or 
any disorientation or deficiency in personal appearance and 
hygiene.  He is able to address his own daily needs and 
financial matters.  Although he is not currently employed, 
the November 2004 VA examiner opined that the veteran's 
symptoms of bipolar disorder were moderate and that his 
bipolar disorder in and of itself did not impair his ability 
to maintain employment.  The Board notes that the veteran's 
GAF scores have been predominantly assessed within a range of 
50-55.  A GAF score ranging from 51 to 60 denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Thus, the evidence does not reflect 
disability that warrants an increased rating under Code 9432.  
38 C.F.R. § 4.7.

In addition, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The veteran was most recently hospitalized 
for treatment of his bipolar disorder in 1999.  Again, 
although he has been unemployed since 1984, the evidence 
shows that he is unemployable as a result of physical 
disabilities rather than his service-connected bipolar 
disorder.  Therefore, consideration for an extra-schedular 
rating is not in order.  Accordingly, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 50 percent for bipolar disorder.  38 
C.F.R. § 4.3.  The appeal is denied.


TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2003).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The veteran is service-connected only for bipolar disorder, 
currently evaluated as 50 percent disabling.  His evaluation 
does not meet the criteria that the veteran must have one 
service-connected disability rated at 60 percent or higher.  
As such, the criteria for a total rating under the provisions 
of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the service-connected cervical spine 
degenerative joint disease.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's service-connected disability, when 
considered in association with his educational attainment and 
occupational background, renders him unable to secure or 
follow a substantially gainful occupation.  The November 2004 
VA examiner specifically found that the veteran's physical 
disabilities rendered him unemployable and not his bipolar 
disorder.  There is no medical evidence of record indicating 
that the veteran would be completely precluded from 
employment as a result of his bipolar disorder alone.  
Therefore, the Board finds the record does not demonstrate 
that the veteran's service-connected disability in and of 
itself, is of such severity as to alone preclude him from 
securing or following substantially gainful employment.  As 
such, the veteran's case is not eligible for consideration 
under 38 C.F.R. § 4.16(b), and thus the submission of this 
case for consideration on an extra-schedular basis is not in 
order.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).



							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 30 percent 
for a bipolar disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


